Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 1 of 28

                               EXHIBIT C
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 2 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 3 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 4 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 5 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 6 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 7 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 8 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                            Exhibit C Page 9 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 10 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 11 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 12 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 13 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 14 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 15 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 16 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 17 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 18 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 19 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 20 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 21 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 22 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 23 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 24 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 25 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 26 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 27 of 28
Case 19-14299-elf   Doc 30-3 Filed 03/03/20 Entered 03/03/20 18:48:10   Desc
                           Exhibit C Page 28 of 28
